Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                   PageID.667       Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 PRIME-SITE MEDIA, LLC,

         Plaintiff,                                   Case No. 19-12143
                                                      Honorable Laurie J. Michelson
 v.

 CITY OF OAK PARK,

         Defendant.


      OPINION AND ORDER DENYING MOTION FOR RECONSIDERATION [34]


        Via a prior opinion and order, the Court dismissed Prime-Site Media’s claims for injunctive

and declaratory relief (the damages claims remained). Prime-Site Media, LLC v. City of Oak Park,

No. 19-12143, 2020 WL 2556782, at *12 (E.D. Mich. May 20, 2020). Prime-Site wants this Court

to reconsider that decision. The Court has reviewed its prior decision and the relevant evidence

and concludes that it did not err. Prime-Site’s motion for reconsideration will be denied.

                                                 I.

        Some factual and procedural history sets the stage for Prime-Site’s motion for

reconsideration.

        Prime-Site Media wanted (and still wants) to construct a billboard in the City of Oak Park.

In 2019, it applied for a permit to construct one, but the City denied Prime-Site’s application.

Prime-Site then filed this lawsuit, claiming that the City’s sign ordinance violated its rights under

the First Amendment. Prime-Site sought a declaration that the City’s sign ordinance was

unconstitutional, an injunction preventing its enforcement, and damages. While the suit was

pending, the City enacted a new sign ordinance. The City later sought summary judgment, arguing
Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                  PageID.668       Page 2 of 7




in part that Prime-Site’s requests for declaratory and injunctive relief were moot—after all, the

ordinance that was the subject of Prime-Site’s complaint no longer existed.

       The Court agreed with the City on that point. In particular, the Court found that there was

no indication that the City would revert back to the old ordinance (the 2019 Ordinance) and that

the new ordinance (the 2020 Ordinance) was different enough from the 2019 Ordinance that the

controversy had substantially changed. Prime-Site, 2020 WL 2556782, at *5. The Court noted that

in response to the City’s assertion of mootness, “Prime-Site [did] not argue that its First

Amendment claims, hemmed closely to the language of the 2019 Ordinance, can be stretched to

fit the 2020 Ordinance.” Id. at *6.

       Rather than argue that the claims of its complaint withstood the changes in the sign

ordinance, Prime-Site argued that there was no 2020 Ordinance. In its view, the 2020 Ordinance

had not been lawfully enacted. (See ECF No. 25, PageID.469.) Prime-Site argued that a provision

of Michigan’s Zoning Enabling Act, Mich. Comp. Laws § 125.3306(1), and a provision of the

City’s own zoning ordinance, City of Oak Park, Mich., Code § 2314.B, required Oak Park’s

planning commission to hold a public hearing before voting on the new ordinance. (ECF No. 25,

PageID.469.) From Prime-Site’s perspective, the planning commission failed to hold a public

hearing before voting. (Id.) So, Prime-Site argued, the 2019 Ordinance, being the last validly

enacted ordinance, was the one still in effect. (Id.) It followed that its claims for injunctive and

declaratory relief were not moot. (See id.)

       The Court thought that there was some merit to Prime-Site’s position. Just as Prime-Site

claimed, after the planning commission had voted on the 2020 Ordinance, Kevin Rulkowski, the

city planner, stated, “Technically, we should open a public hearing.” (ECF No. 24, Audio at 5:00–

5:03.) And, this Court explained, that prompted someone, apparently Gary Torgow, the



                                                 2
Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                  PageID.669      Page 3 of 7




chairperson of the commission, to say, “OK we’re going to open a public hearing. Anybody want

to speak? [Brief pause.] That’s very wise. We’re going to close the public hearing.” (ECF No. 24,

Audio at 5:05–5:15.) Indeed, the meeting minutes indicate that Torgow both opened and closed

the public hearing within the same minute, at “7:04 p.m.” (ECF No. 28, PageID.531.) All of this

“suggest[ed] no legitimate public hearing was held.” Prime-Site, 2020 WL 2556782, at *7.

       But that was not the whole story from a full review of the underlying circumstances of the

meeting. This Court explained that “[w]ell before the vote, Torgow, apparently reading from the

meeting agenda, stated, ‘We’re moving to item number 6 which is a public hearing. This is a public

hearing to consider text amendments to Article II [inaudible]. . . . We have a public hearing now

as well as the sign amendments.’” Prime-Site, 2020 WL 2556782, at *7 (internal citations omitted)

(emphasis added). “The inaudible portion,” the Court said, “can be filled in by the meeting agenda;

it says, ‘6. PUBLIC HEARING: A. Public Hearing to consider text amendments to Article II,

Definitions and XVIII, Signs.’” Id. The Court added that “after Torgow moved to that agenda item

and opened the public hearing, Rulkowski gave a description of the changes to the sign ordinance,

several audience members asked questions about it, and Rulkowski answered the questions. Only

after all of that did the planning commission take a vote.” Id. (emphasis added). This Court

continued, “So when Torgow then asked ‘Anybody want to speak?’ and then quickly said, ‘That’s

very wise,’ he seemingly did so because the substance of the public hearing had already occurred

before the vote. Indeed, the audience laughed at Torgow’s ‘very wise’ remark, indicating that it

understood that the opening and closing of the public hearing was to comply with technical

requirements.” Id. Thus, this Court concluded, “Taking Torgow’s statements in context, it simply

is not reasonable to find that Michigan’s public hearing requirement or the City’s hearing

requirement was not satisfied.” Id.



                                                3
Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                   PageID.670       Page 4 of 7




                                                 II.

       With that background, the stage is set for Prime-Site’s motion for reconsideration. (ECF

No. 34.) In its motion, Prime-Site argues that this Court made a clear error (or in the language of

the local rule, issued a ruling with a “palpable defect,” E.D. Mich. LR 7.1(h)(3)) by finding that

“several audience members asked questions” about the new sign ordinance. (ECF No. 34,

PageID.589.) Prime-Site says that the questions this Court heard on the recording of the meeting

were posed by planning commissioners—not audience members. (Id.) In support of this assertion,

Prime-Site submits the affidavit of Jay Carll (an owner of Prime-Site) who was in attendance at

the meeting. Carll says that before the vote, no audience member asked a question and, in fact,

Torgow did not invite any audience member to comment. (ECF No. 34, PageID.598–599.) And

so, says Prime-Site, it was right all along: there was no public hearing before the vote.

       The Court disagrees.

       As an initial matter, even if it was the commissioners and not audience members who asked

the questions about the proposed ordinance, it remains that before the vote and before any

discussion or questions, Torgow twice stated that he was starting a public hearing. He said: “We’re

moving to item number 6 which is a public hearing. This is a public hearing to consider text

amendments to Article II [inaudible]. . . . We have a public hearing now as well as the sign

amendments.” (Audio at 0:00–0:30 (emphasis added)). No matter who asked the questions, the

fact remains that Torgow expressly stated he was starting a public hearing.

       Second, even if it was the commissioners and not audience members who asked the

questions, Prime-Site has not shown how that distinction matters to the law. In responding to the

City’s motion to dismiss on mootness grounds, Prime-Site relied on a provision of the Zoning

Enabling Act, Mich. Comp. Laws § 125.3306(1), and a provision of Oak Park’s zoning ordinance,



                                                 4
Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                  PageID.671      Page 5 of 7




§ 2314.B. But having again examined the text of those two laws, nowhere do they demand

audience participation for a “public hearing.” Section 125.3306(1) says, “Before submitting its

recommendations for a proposed zoning ordinance to the legislative body, the zoning commission

shall hold at least 1 public hearing.” And § 2314.B says, “[t]he planning commission shall make

no decision except in a specific case and after requiring hearing, if applicable.” Neither mentions

audience participation. And presumably commissioners, like audience members, are permitted to

ask questions during a public hearing. Prime-Site cites not one case interpreting the words “public

hearing” in § 125.3306(1) or “hearing” in § 2314.B to mean “a hearing with audience

participation.”

       True, Prime-Site stresses (and Carll avers) that Torgow never “invite[d]” anybody from the

audience to participate. (ECF No. 34, PageID.599.) Apparently then, it is Prime-Site’s position

that regardless of whether the public actually participates, a public hearing at least requires the

opportunity for the public to participate.

       That position is sensible enough; but upon listening to the recording again, audience

members had a chance to comment if they wanted to. At one point, Torgow stated, “Does anybody

have any comments or Kevin [Rulkowski] if you wanna—anybody wants to talk us through any

of this, we’ll be happy to hear it.” (Audio at 0:25–0:30 (emphasis added).) And at another point,

Torgow again appeared to be fielding questions from anyone before acknowledging Joe Brown, a

commissioner: “OK, Does anybody—yes, Joe.” (Audio at 1:20–1:21 (emphasis added).) And after

Rulkowski answered all the commissioner’s questions, Torgow stated, “OK, any other questions?

OK, we have received that document. And do you [Rulkowski] need any action from us?” (Audio

at 4:18–4:27 (emphasis added).) At which point, Rulkowski stated that a vote was required, and

then a vote ensued.



                                                5
Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                  PageID.672      Page 6 of 7




       Given that (1) a public hearing on the proposed sign ordinance was an agenda item for the

meeting, (2) consistent with that agenda item, Torgow expressly stated he was starting a public

hearing, (3) before the vote, Torgow asked if “anybody” had questions and if there were “any”

other questions, (4) Torgow again asked if there were any questions when he briefly opened the

“technical[]” public hearing after the vote, and (5) there was laughter in response to Torgow’s

technical compliance with the public-hearing requirement, the Court adheres to its prior finding

that “it simply is not reasonable to find that Michigan’s public hearing requirement or the City’s

hearing requirement was not satisfied.” Prime-Site, 2020 WL 2556782, at *7.

       Prime-Site also makes a separate argument in its motion for reconsideration, which it did

not include in its original briefing on the dispositive motions. (ECF No. 34, PageID.592–593.) It

argues that a provision of the Planning Enabling Act and a provision of the Zoning Enabling Act

(not the one just discussed) both required the planning commission to comply with the Open

Meetings Act. (ECF No. 34, PageID.592 (citing Mich. Comp. Laws § 125.3304, § 125.3821(2)).)

In turn, the Open Meetings Act allowed a member of the public to “address a meeting of a public

body under rules established and recorded by the public body.” Mich. Comp. Laws § 15.263(5)

(emphasis added). And, in further turn, the rules established by the public body—i.e., the Oak Park

Planning Commission’s bylaws—stated that when a public hearing is required, “The order of

presentation shall be as follows: Petitioner[,] Commission Consultants/Planning Staff[,]

Correspondence[,] Public Testimony[,] [and] Commission Discussion/Decision.” (ECF No. 34,

PageID.6054 (emphasis added).) Prime-Site argues that the audio, the meeting minutes, and Carll’s

affidavit show that Oak Park did not comply with this bylaw. (ECF No. 34, PageID.593.) And

from there, it follows (according to Prime-Site) that the Open Meetings Act was violated, which,




                                                6
Case 2:19-cv-12143-LJM-RSW ECF No. 41 filed 09/15/20                    PageID.673      Page 7 of 7




in turn, resulted in violations of the Planning Enabling Act and the Zoning Enabling Act. (See id.)

The result, in Prime-Site’s view, is that there is no 2020 Ordinance.

       The Court declines to address this argument because Prime-Site did not make it in the

initial round of briefing. True, in responding to the City’s claim of mootness, Prime-Site did argue

that the 2020 Ordinance was not validly enacted and, true, this argument is another way to say

that. But Prime-Site previously focused on the absence of a public hearing. (See ECF No. 25,

PageID.469.) It cited only Michigan Compiled Laws § 125.3306(1) and § 2314.B of the City’s

ordinance. (See ECF No. 25, PageID.468–469.) Prime-Site did not cite the provisions of the

Planning Enabling Act or Zoning Enabling Act that it now relies on. (See id.) Nor did Prime-Site

cite any planning-commission bylaw. (See id.) Generally, motions for reconsideration are limited

to showing that a court clearly erred based on the arguments and materials before the court at the

time of its initial decision. See Roe v. Ford Motor Co., 439 F. Supp. 3d 922, 926 (E.D. Mich.

2020). After all, this is “reconsideration, not initial consideration.” See Harley-Davidson Motor

Co. v. Bank of New England-Old Colony, N.A., 897 F.2d 611, 616 (1st Cir. 1990). While the Court

has some discretion to consider new argument or material, see Roe, 439 F. Supp. 3d at 926, the

Court declines to do so here. Prime-Site offers no reason why it could not have previously made

this argument about the commission’s failure to follow its bylaw on the order of presentation. Nor

is this argument so obviously correct that manifest injustice would result if it is not considered.

                                                III.

       For the reasons given, Prime-Site’s motion for reconsideration is DENIED.

       SO ORDERED.

       Dated: September 15, 2020
                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

                                                  7
